DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Response to Arguments
Applicant's arguments filed 06 October 2022 stating that the amendments to the independent claims overcome the previous prior art rejections have been fully considered and they are persuasive. The previous corresponding prior art rejections are withdrawn. New rejections necessitated by these amendments are set forth below. 


Specification
The disclosure is objected to because of the following informalities:  
In the Abstract, line 1, “is provided. The pump head” should be deleted (note: the language of the Abstract should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc - see MPEP 608.01(b)).
Appropriate correction is required.
Claim Objections
Claims 1-9 and 13-20 are objected to because of the following informalities:
In claim 1, line 6, “mounted onto the fixed shaft” should be deleted (since it is redundant in light of subsequent limitations on lines 6-7).   
In claim 1, line 7, --and driving the impeller to rotate-- should be added after “shaft” (to provided antecedent basis for “when the hollow magnetic structure drives the impeller to rotate”).
In claim 17, line 7, “mounted onto the fixed shaft” should be deleted (since it is redundant in light of subsequent limitations on lines 7-8).   
In claim 17, line 11, “or” should be changed to --and-- (note: “at least one of” selects from the group including “fixed” and “hollow magnetic structure”).
In claim 17, line 13 should be moved to above lines 11-12, and lines 3-10 and 13 (i.e., the line that was moved) should be indented relative to line 2 (note: “first gap” is part of “pump head”; “driving mechanism” is not part of “pump head”).
In claim 19, line 6 should be further indented relative to line 5.
In claim 19, line 11, “mounted onto the fixed shaft” should be deleted (since it is redundant in light of subsequent limitations on lines 7-8).  
In claim 19, line 15, “or” should be changed to --and-- (note: “at least one of” selects from the group including “fixed” and “hollow magnetic structure”).
In claim 19, line 17 should be moved to above lines 15-16, and lines 7-14 and 17 (i.e., the line that was moved) should be indented relative to line 6 (note: “first gap” is part of “pump head”; “driving mechanism” is not part of “pump head”).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “driving mechanism” (claims 17 and 19).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 17, the limitation recited as “a driving mechanism configured to drive at least one of the fixed shaft or the hollow magnetic structure” renders the claim indefinite. According to MPEP 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In this instance, the “fixed shaft” is, by its name and the disclosure, fixed/stationary/non-rotating and, thus, it is unclear how a “fixed shaft” can be driven to rotate. Due to an identical instance, this rejection also applies to claim 19. Due to dependency, this rejection also applies to claims 18 and 20.

In claim 17, the limitation recited as “when the hollow magnetic structure drives the impeller to rotate” renders the claim indefinite in light of the antecedent limitation “a driving mechanism configured to drive at least one of the fixed shaft or the hollow magnetic structure to rotate” not requiring rotation of “hollow magnetic structure” - i.e., in the case of only “fixed shaft” being driven to rotate, there is no antecedent basis for “when the hollow magnetic structure drives the impeller to rotate”. Due to an identical instance, this rejection also applies to claim 19. Due to dependency, this rejection also applies to claims 18 and 20.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 9, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 107469168 A - hereafter referred to as Wang; see IDS submission) in view of Afzal et al. (WO 0038816 A1 - hereafter referred to as Afzal; see attached copy).

In reference to claim 1
Wang discloses:
A pump head, comprising: 
a casing (1) comprising an upper portion (i.e., the portion having inlet 2), a lower portion (i.e., the portion having outlet 3), a blood inlet (2) disposed at the upper portion to receive blood and a blood outlet (3) disposed at the lower portion to allow the blood to flow out of the casing; 
a fixed shaft (7) disposed in the lower portion of the casing; 
a hollow magnetic structure (i.e., the portion of boss 5 below the dashed-line shown below in annotated Wang Figure 1); 
an impeller (i.e., the assembly of vanes 4 and the portion of boss 5 above the dashed-line shown below in annotated Wang Figure 1); 
wherein a first gap (see Figures 1 and 4) is provided between the fixed shaft and the hollow magnetic structure;
when the hollow magnetic structure drives the impeller to rotate, a portion of the blood flows (see Figure 4) from a bottom of the casing upwardly through the first gap toward a top of the casing to cause the impeller to suspend (see par. [0036]) in the blood.

    PNG
    media_image1.png
    309
    551
    media_image1.png
    Greyscale


Wang does not disclose:
the hollow magnetic structure mounted onto the fixed shaft, the hollow magnetic structure comprising a hollow mounting shaft mounted onto the fixed shaft; and
the impeller having an open structure and mounted to an exterior surface of the hollow magnetic structure through an opening provided at the open structure. 

Afzal discloses:
a blood pump (see Figure 9) comprising a magnetic structure (149) that carries an impeller (145) and provides rotation thereto, the impeller comprising a hub (147), vanes (146) attached to the hub, and a recess (see Figure 9) that mates with the magnetic structure.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the head of Wang to include configuring the hollow magnetic structure to carry the impeller, as disclosed Afzal, for the purpose of imbuing a modular construction that results in the impeller being separable from the remaining elements (including Wang guide cover 6) in order to permit independent manufacture and/or replacement thereof (note: Wang vanes 4 are directly attached to Wang boss 5 and, thus, the impeller cannot be manufactured and/or replaced independently of Wang boss 5; forming the impeller to have a hub with vanes extending therefrom, as in Afzal, would render it separable). In performing such a modification, it would have been further obvious to include a recess in the impeller of the proposed combination that mates with the hollow magnetic structure of the proposed combination, as further disclosed by Afzal, for the purpose of preventing relative radial movement therebetween. 
In light of the assembly of Wang elements 4, 5, and 6 being held by the interaction between Wang shaft 7 and Wang element 6 in the non-operational state, such a modification is envisaged as resulting in a mechanical connection between Wang elements 5 and 6 via the gap between Wang shaft 7 and Wang elements 5 and 6.

Wang in view of Afzal addresses:
the hollow magnetic structure (Wang - ~5 & 6, as modified by Afzal) mounted onto the fixed shaft (Wang - 7), the hollow magnetic structure comprising a hollow mounting shaft (i.e. guide cover 6 - Wang Figure 1)(note: the proposed combination results in Wang guide cover 6 being connected to Wang boss 5) mounted onto the fixed shaft; and
the impeller (Wang - ~5 & 4, as modified by Afzal) having an open structure (i.e., a recess, as in Afzal) and mounted to an exterior surface (i.e., a top surface, which would result from making the identified impeller separable from the identified hollow magnetic structure) of the hollow magnetic structure through an opening (i.e., the opening defined by the recess) provided at the open structure. 

In reference to claim 9
Wang in view of Afzal addresses:
The pump head of claim 1, wherein the blood inlet (Wang - 2) is perpendicular (see Wang Figure 1) to a cross-sectional plane of the casing (Wang - 1), and the blood outlet (Wang - 3) is tangent (see Wang Figure 1) to the cross-sectional plane of the casing.

In reference to claim 14
Wang in view of Afzal addresses:
The pump head of claim 1, wherein the hollow magnetic structure (Wang - ~5 & 6, as modified by Afzal) comprises an annular wheel structure that comprises a plurality of magnetic segments (Wang - 8).



In reference to claim 17 (as best understood)
Wang in view of Afzal, as combined in the rejection of claim 1, addresses:
	A pump, comprising:
a pump head, comprising: 
a casing (Wang - 1) comprising an upper portion (i.e., the portion having the Wang inlet 1), a lower portion (i.e., the portion having the Wang outlet 3), a blood inlet (Wang - 2) disposed at the upper portion to receive blood and a blood outlet (Wang - 3) disposed at the lower portion to allow the blood to flow out of the casing; 
a fixed shaft (Wang - 7) disposed in the lower portion of the casing; 
a hollow magnetic structure (Wang - ~5 & 6, as modified by Afzal); 
an impeller (Wang - ~5 & 4, as modified by Afzal) having an open structure (i.e., a recess, as in Afzal) and mounted to an exterior surface (i.e., top surface) of the hollow magnetic structure through an opening (i.e., the opening defined by the recess) provided at the open structure; 
a driving mechanism (i.e., tray 9, which includes magnets 10 - Wang Figure 1) configured to drive at least one of the fixed shaft or the hollow magnetic structure to rotate;
wherein a first gap (see Wang Figures 1 and 4) is provided between the fixed shaft and the hollow magnetic structure;
when the hollow magnetic structure drives the impeller to rotate, a portion of the blood flows (see Wang Figure 4) from a bottom of the casing upwardly through the first gap toward a top of the casing to cause the impeller to suspend (see Wang par. [0036]) in the blood.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Afzal and Goldowsky (US 6,716,157; previously cited).



In reference to claim 18
Wang in view of Afzal addresses:
The pump of claim 17, wherein 
the impeller (Wang - ~5 & 4, as modified by Afzal) comprises a plurality of vanes (Wang - 4) disposed at an exterior surface of the open structure, the plurality of vanes comprising a plurality of first vanes and a plurality of second vanes, 
the first vanes and the second vanes are configured to tilt toward a same side at a predetermined angle (note: the recitation “the first vanes and the second vanes are configured to tilt toward a same side at a predetermined angle” is considered as a statement of intended use that does not structurally limit the invention - i.e., there is no structure resulting from this recitation since such tilting can result from unbalanced forces on the impeller caused by the flow of fluid/blood thereover).

Wang in view of Afzal does not address:
heights of the first vanes are greater than heights of the second vanes.

Goldowsky discloses: 
a centrifugal pump for pumping blood (col. 10, Il. 7-23) comprising first and second vanes, wherein heights of the first vanes (14) are greater than heights of the second vanes (76, Fig. 8); providing a centrifugal blood pump with additional, shorter vanes avoids turbulent flow which can damage the blood being pumped (col. 2, Il. 56 - col. 3, Il. 13). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang in view of Afzal to make the vanes of different heights, as disclosed by Goldowsky, for the purpose of avoiding turbulent flow that can damage the blood being pumped.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Afzal and Akdis (US 9,616,157; see IDS submission).

In reference to claim 19 (as best understood)
Wang in view of Afzal, as combined in the rejection of claim 1, addresses:
	A device comprising:
	a pump, the pump comprising:
a pump head, comprising: 
a casing (Wang - 1) comprising an upper portion (i.e., the portion having the Wang inlet 1), a lower portion (i.e., the portion having the Wang outlet 3), a blood inlet (Wang - 2) disposed at the upper portion to receive blood and a blood outlet (Wang - 3) disposed at the lower portion to allow the blood to flow out of the casing; 
a fixed shaft (Wang - 7) disposed in the lower portion of the casing; 
a hollow magnetic structure (Wang - ~5 & 6, as modified by Afzal); 
an impeller (Wang - ~5 & 4, as modified by Afzal) having an open structure (i.e., a recess, as in Afzal) and mounted to an exterior surface (i.e., top surface) of the hollow magnetic structure through an opening (i.e., the opening defined by the recess) provided at the open structure; 
a driving mechanism (i.e., tray 9, which includes magnets 10 - Wang Figure 1) configured to drive at least one of the fixed shaft or the hollow magnetic structure to rotate;
wherein a first gap (see Wang Figures 1 and 4) is provided between the fixed shaft and the hollow magnetic structure;
when the hollow magnetic structure drives the impeller to rotate, a portion of the blood flows (see Wang Figure 4) from a bottom of the casing upwardly through the first gap toward a top of the casing to cause the impeller to suspend (see Wang par. [0036]) in the blood.

Wang in view of Afzal does not address: 
the device is an extraocorporeal membrane oxygenation (ECMO) device, comprising:
		an oxygenator configured to exchange oxygen with a blood; and
the pump fluidly coupled with the oxygenator and configured to pump the blood to the oxygenator.

Akdis discloses:
an extracorporeal device (see Figure 39) comprising a pump (2100) and an oxygenator (2170), wherein the pump is configured to pump blood to the oxygenator.

Wang further discloses that the pump is for use with blood (see Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang in view of Afzal to include an oxygenator, as disclosed by Akdis, for the purpose of configuring the pump for use with a patient.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Afzal, Akdis, and Goldowsky.

In reference to claim 20
Wang in view of Afzal and Akdis addresses:
The ECMO device of claim 19, wherein 
the impeller (Wang - ~5 & 4, as modified by Afzal) comprises a plurality of vanes (Wang - 4) disposed at an exterior surface of the open structure, the plurality of vanes comprising a plurality of first vanes and a plurality of second vanes, 
the first vanes and the second vanes are configured to tilt toward a same side at a predetermined angle (note: the recitation “the first vanes and the second vanes are configured to tilt toward a same side at a predetermined angle” is considered as a statement of intended use that does not structurally limit the invention - i.e., there is no structure resulting from this recitation since such tilting can result from unbalanced forces on the impeller caused by the flow of fluid/blood thereover).

Wang in view of Afzal and Akdis does not address:
heights of the first vanes are greater than heights of the second vanes.

Goldowsky discloses: 
a centrifugal pump for pumping blood (col. 10, Il. 7-23) comprising first and second vanes, wherein heights of the first vanes (14) are greater than heights of the second vanes (76, Fig. 8); providing a centrifugal blood pump with additional, shorter vanes avoids turbulent flow which can damage the blood being pumped (col. 2, Il. 56 - col. 3, Il. 13). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang in view of Afzal and Akdis to make the vanes of different heights, as disclosed by Goldowsky, for the purpose of avoiding turbulent flow that can damage the blood being pumped.

Allowable Subject Matter
Claims 2-8, 13, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364 and email is christopher.legendre@uspto.gov. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745